               Case 19-26480-MAM           Doc 12     Filed 12/11/19   Page 1 of 4




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  West Palm Beach Division


IN RE:                                                 CASE NO.: 19-26480-MAM
                                                        Chapter 11

SPERLING RADIOLOGY P.C., P.A.

         Debtor.
                                                 /

              ALAN ROSENTHAL’S EMERGENCY MOTION FOR RELIEF
                        FROM THE AUTOMATIC STAY

                               Basis for Emergency Relief

                   The creditor respectfully requests that this matter be heard
                   immediately on an emergency basis. The bankruptcy case was
                   filed at the tail end of a jury trial after the Debtor had already
                   been found liable and compensatory damages awarded. The sole
                   matter remaining for the jury, which is impaneled only through
                   December 12, 2019 is punitive damages.

         COMES NOW, Creditor, Alan B. Rosenthal (hereinafter referred to as “Creditor”) by and

through undersigned counsel, and moves the Court pursuant to Federal Rules of Bankruptcy

Procedure 4001-1(C) and 9014 to lift the automatic stay imposed by 11 U.S.C. § 362(a) for cause

under 11 U.S.C. § 362(d) and in support of its motion states:

         1.     The Debtor filed for relief under chapter 11 of the Bankruptcy Code on December

10, 2019.

         2.     The Court has jurisdiction of this matter pursuant to 28 U.S.C. Section

157(b)(2)(A), (b)(2)(G) and 1334.

         3.     On or about September 2015, Creditor, Alan Rosenthal, filed a Complaint in the

Supreme Court of the State of New York County of Bronx for medical malpractice against
                                                 1
              Case 19-26480-MAM          Doc 12     Filed 12/11/19     Page 2 of 4


Danny S. Sperling, M.D. and the Debtor under index number 22205/2016E (“NY State Court

Action”).

       4.      This is a medical malpractice action involving an unnecessary experimental focal

laser ablation (FLA) procedure on the Creditor’s prostate gland by Debtor on September 8, 2015

without proper informed consent when the biopsy procedure performed simultaneously came

back negative. When the biopsy came back negative, the Debtor erased, altered or otherwise

modified the medical records to read that the Creditor came in as a patient not for his suspected

cancer, but instead for his BPH (benign prostatic hyperplasia) which was only mild to moderate

and required no intervention. As later shown by Debtor’s own expert’s informed consent, FLA is

contra-indicated for treatment of BPH and can, in fact, cause further symptoms of BPH including

further restricted urethra. In addition, the Debtor altered and modified its records after it was

served with the summons and complaint in the instant action.

       5.      On November 19, 2019, the jury returned a verdict for the sum of $2.804 million

in compensatory damages in favor of the Creditor, finding that the Debtor deviated or departed

from accepted medical practice on or about September 8, 2015 with respect to the following: (i)

by performing a MRI-guided FLA procedure on the Creditor’s tumors without biopsy

confirmation of cancer; (ii) by telling the Creditor that he had more than an 80% chance of

cancer; (iii) by failing to ablate the entirety of the tumors during the MRI-guided FLA procedure;

(iv) by performing a MRI-guided FLA procedure on the Creditor’s prostate for benign prostatic

hyperplasia (BPH); and (v) by failing to obtain the Creditor’s informed consent to the MRI-

guided FLA procedure for the BPH treatment.

       6.      The trial court granted the Debtor’s request to bifurcate the trial into two phases,

the second of which would involve the computation of the amount of punitive damages, provided

that the jury decided to award the Creditor punitive damages in the first phase.

                                               2
                         Case 19-26480-MAM            Doc 12    Filed 12/11/19      Page 3 of 4


               7.         On November 19, 2019, the jury decided not only to award the aforementioned

       compensatory damages, but also found that punitive damages are warranted here on two separate

       and distinct grounds: (i) due to the Debtor’s willfully adding, altering, overwriting, and/or

       deleting      a   part   or   parts   of   their   medical   record;   and   (ii)   for   performing an

       experimental/investigational MRI-guided FLA procedure on the Creditor without disclosing the

       experimental/investigational status to Plaintiff.

               8.        The evidentiary hearing before the trial court is ongoing and the continuance of

       the trial with respect to the computation of punitive damages was scheduled for December 11,

       2019.

               9.        On the eve of the continuation of the jury trial for punitive damages, the Debtor

       file for bankruptcy in a blatant effort to stay the trial and lose the jury, despite the fact that the

       Debtor’s filing was clearly made in bad faith.

               10.       The jury is impaneled only through December 12, 2019 and the trial court has

       advised that the jury will be released at that time unless stay relief is granted. Therefore,

       immediate stay relief is necessary.

               11.       It is imperative that stay relief be granted while the jury is still impaneled so as to

       fully liquidate the claim.

               12.       The filing of this Motion is without prejudice to any and all additional rights of

       the Creditor, including motions to dismiss as a bad faith failing or to appoint a chapter 11 trustee.

                         WHEREFORE, the Creditor, Alan B. Rosenthal, respectfully request that this Court

enter an Order granting relief from the automatic stay allowing the Creditor to proceed in the trial court

to liquidate its damages and any further relief the Court deems just and proper.

               I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for

       the Southern District of Florida and I am in compliance with the additional qualifications to

                                                            3
              Case 19-26480-MAM         Doc 12    Filed 12/11/19     Page 4 of 4


practice in this court set forth in Local Rule 2090-1(A) and that a true and correct copy of the

foregoing was sent by CM/ECF transmission and via U. S. Mail to the parties on the attached

mail list this 11th day of December 2019.



                             FURR AND COHEN, P.A.
                             Attorneys for Alan Rosenthal
                             2255 Glades Road, Suite 301E
                             Boca Raton, FL 33431
                             (561) 395-0500/(561)338-7532-fax
                              By /s/Alvin S. Goldstein
                                Alvin S. Goldstein
                                Florida Bar No. 993621
                                E-mail: agoldstein@furrcohen.com




                                             4
